This is a suit by appellees for attorney's fees filed August 31, 1923. The return of the sheriff on the citation shows service on same day, and the citation required defendant to appear September 10, 1923. The court rendered judgment by default for plaintiff. Defendant sued out writ of error.
The proposition is that the service of citation was less than 10 days prior to the first day of the term, and therefore will not support the judgment.
Sustained. Article 1867, Revised Civil Statutes.
Reversed and remanded.